DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (“Pereira” hereinafter) (US PG PUB 1016/0016679).
Regarding claim 6 and 10, Pereira teaches a flexible pouch (item 10, figure 18) comprising: 
opposing flexible films (paragraph [0032]), the flexible films defining a common peripheral edge (figure 18); 
an offset perforation (item 154, figure 18) for actuation of the container (figure 18);
a peripheral seal along at least a portion of the common peripheral edge (figure 18), the peripheral edge forming a seal and a closed flexible pouch having a storage compartment and a pocket; and 

Pereira also teaches a microcapillary strip located in the neck seal (item 150, figure 18) or flare seal (item 160, figure 19) to provide controlled spray delivery of the container contents (paragraph [0155]). Pereira is silent to the microcapillary strip being at an edge offset distance between the opposing flexible films, the microcapillary strip sealed between the opposing flexible films wherein a first side of the microcapillary strip located at a first side of the common peripheral edge and a second side of the microcapillary strip located at a second side of the common peripheral edge.
However, Pereira teaches that the flexible pouch has common peripheral edge, a sealed perimeter and an offset opening perforation as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided a microcapillary strip at an offset edge distance from the opposite flexible films in the invention of Pereira to provide a controlled spray delivery of the contents of the pouch. It would be obvious to form the peripheral seal around the microcapillary strip whether it is on its sides or edges as recited in the claim(s) to have to securely attached between the two opposite films and also form a closed chamber for holding the contents of the pouch prior to dispensing. 

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 7-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to flexible pouches with multiple dispensing openings: US PN 2,517,027, US PN 3,155,282, US PN 4,576,316, US PG PUB 2003/0123919, US PG PUB 2008/0164288, and US PG PUB 2009/0011182. The following document comprises a flexible pouch without multiple dispensing openings or a microcapillary strip (unclaimed subject matter: US PN 9,061,819.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754